Exhibit 10.1

 

FIRST AMENDMENT AND WAIVER

 

This First Amendment and Waiver (this “Amendment”) is entered into as of
January 9, 2006, by and among DYNCORP INTERNATIONAL LLC (successor by merger to
DI FINANCE SUB LLC), a Delaware limited liability company (“Company”), DYNCORP
INTERNATIONAL INC. (formerly known as DI ACQUISITION CORP.), a Delaware
corporation (“Holdings”), and CERTAIN SUBSIDIARIES OF COMPANY (together with
Holdings, the “Guarantors”), as guarantors, the lenders party hereto, GOLDMAN
SACHS CREDIT PARTNERS L.P. (“GSCP”), as administrative agent (together with its
permitted successors in such capacity, “Administrative Agent”), and BANK OF
AMERICA, N.A., as issuing bank (together with its permitted successors in such
capacity, “Issuing Bank”).

 

RECITALS

 

WHEREAS, Company, the Guarantors, the lenders from time to time party thereto
(the “Lenders”), GSCP, as Administrative Agent, Collateral Agent, joint lead
arranger and joint book runner, Bear Stearns Corporate Lending Inc., as
Syndication Agent, Bear, Stearns & Co. Inc., as joint lead arranger and joint
book runner, and Bank of America, N.A., as Issuing Bank and Documentation Agent,
are parties to that certain $420,000,000 Credit and Guaranty Agreement dated as
of February 11, 2005 (the “Credit Agreement”) (capitalized terms used herein
without definition have the meanings ascribed to such terms in the Credit
Agreement);

 

WHEREAS, Holdings proposes to amend its Certificate of Incorporation to
re-classify the authorized common stock of Holdings into two classes, whereby
the existing outstanding common stock (the “Existing Shares”) shall be
designated Class B common stock (the “Class B Shares”) and new Class A common
stock (the “Class A Shares”) shall be authorized and issued;

 

WHEREAS, Holdings intends to issue the Class A Shares in an underwritten public
offering pursuant to a registration statement on Form S-1 filed with the
Securities and Exchange Commission (the “Offering”) for the purposes herein
described and for working capital and general corporate purposes;

 

WHEREAS, Holdings has requested the consent of the Requisite Lenders to use
proceeds from the Offering to pay a dividend on the Class B Shares in an amount
equal to the sum of (i) $100 million plus (ii) in the event the underwriters of
the Offering exercise their over-allotment option, the net proceeds from such
over-allotment option, after deducting discounts and estimated offering expenses
(the “Dividend”), whereupon the Class B Shares shall be converted into Class A
Shares;

 

WHEREAS, Holdings has requested the consent of the Requisite Lenders to use
approximately $217 million of proceeds from the Offering to redeem (the
“Preferred Shares Redemption”) certain preferred stock of Holdings (the
“Preferred Shares”) held by Computer Sciences Corporation and The Northwestern
Mutual Life Insurance Company;



--------------------------------------------------------------------------------

WHEREAS, Company has requested the consent of the Requisite Lenders to redeem
(the “Senior Subordinated Notes Redemption”) certain Senior Subordinated Notes
in an aggregate principal amount not to exceed $65 million, utilizing proceeds
of the Offering to be contributed by Holdings;

 

WHEREAS, in connection with the Offering, Holdings has requested the consent of
the Requisite Lenders to pay a transaction fee of up to $10 million to the
Sponsor (the “Transaction Fee”);

 

WHEREAS, Company has requested that the Letter of Credit Sublimit and the
Revolving Commitment each be increased by $15 million; and

 

WHEREAS, Administrative Agent and the Requisite Lenders have agreed to amend the
Credit Agreement and waive certain provisions thereof to permit the
abovementioned actions, all upon the terms and subject to the conditions as
herein set forth;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto hereby agree as follows:

 

Section 1. Section References. Unless otherwise expressly stated herein, all
Section references herein shall refer to Sections of the Credit Agreement.

 

Section 2. Waiver of Section 6.12 (Transactions with Shareholders and
Affiliates). Subject to the satisfaction of the conditions set forth in
Section 7 hereof, Administrative Agent and the Requisite Lenders hereby waive
the restrictions under Section 6.12 and hereby permit Holdings to pay the
Transaction Fee.

 

Section 3. Waiver of Section 6.5 (Restricted Junior Payments). Subject to the
satisfaction of the conditions set forth in Section 7 hereof, Administrative
Agent and the Requisite Lenders hereby waive the restrictions under Section 6.5
and hereby permit (i) Holdings to declare and pay the Dividend and consummate
the Preferred Shares Redemption and (ii) Company to consummate the Senior
Subordinated Notes Redemption.

 

Section 4. Waiver of Section 2.14(c) (Issuance of Equity Securities). Subject to
the satisfaction of the conditions set forth in Section 7 hereof, Administrative
Agent and the Requisite Lenders hereby waive the requirement under
Section 2.14(c) that the Company prepay the Loans and/or permanently reduce the
Revolving Commitments in an amount equal to 50% of the net Cash proceeds from
the Offering upon receipt by Holdings of Cash proceeds from the Offering.

 

2



--------------------------------------------------------------------------------

Section 5. Amendment to the Credit Agreement: Letter of Credit Sublimit. Subject
to the satisfaction of the conditions set forth in Section 7 hereof, the
definition of “Letter of Credit Sublimit” is hereby amended and restated in its
entirety as follows:

 

“Letter of Credit Sublimit” means the lesser of (i) $30,000,000 and (ii) the
aggregate unused amount of the Revolving Commitments then in effect.

 

Section 6. Increase in Revolving Commitments. Subject to the satisfaction of the
conditions set forth in Section 7 hereof, Administrative Agent and the Requisite
Lenders agree to the increase in the Revolving Commitments by $15 million to a
total of $90 million. The Revolving Commitments, after giving effect to such
increase, are set forth on Annex A hereto, which amends and restates Appendix
A-2 to the Credit Agreement.

 

Section 7. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent:

 

(a) Administrative Agent shall have received all of the following, in form and
substance satisfactory to Administrative Agent:

 

(i) Amendment Documents. This Amendment, duly executed by Company and the
Guarantors (the “Amendment Documents”);

 

(ii) Consent of Requisite Lenders. The written consent of the Requisite Lenders
and, with respect to Section 5 hereof, Issuing Bank to this Amendment; and

 

(iii) Additional Information. Such additional documents, instruments and
information as Administrative Agent may reasonably request to effect the
transactions contemplated hereby.

 

(b) With respect to Section 6 hereof, one or more of the Lenders or Persons who
agree to become Lenders commit to provide the additional $15 million of
Revolving Commitments.

 

(c) Each of the Lenders that has consented to this Amendment on or prior to the
date hereof shall have received an amendment fee equal to 0.05% multiplied by
its outstanding Loans and Commitments under the Credit Agreement.

 

(d) The representations and warranties contained herein and in the Credit
Agreement and the other Credit Documents shall be true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall be true and correct in all material
respects on and as of such earlier date.

 

(e) All corporate or limited liability company proceedings taken in connection
with the transactions contemplated by this Amendment and all other agreements,
documents and instruments executed or delivered pursuant hereto, and all legal
matters incident thereto, shall be reasonably satisfactory to Administrative
Agent.

 

3



--------------------------------------------------------------------------------

(f) No Default or Event of Default shall have occurred and be continuing, after
giving effect to this Amendment.

 

Section 8. Representations and Warranties. Each Credit Party hereby represents
and warrants to Administrative Agent and the Lenders that, as of the date of and
after giving effect to this Amendment, (a) the execution, delivery and
performance of this Amendment and any and all other Amendment Documents executed
and/or delivered in connection herewith have been duly authorized by all
necessary action on the part of each Credit Party and will not violate the
Organizational Documents of Holdings or any of its Subsidiaries, (b) all
representations and warranties set forth in the Credit Agreement and in any
other Credit Document are true and correct in all material respects on and as of
the date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects on and as of such earlier date, (c) no
Default or Event of Default has occurred and is continuing, and (d) the Credit
Agreement (after giving effect to this Amendment), and all other Credit
Documents are and remain legal, valid, binding and enforceable obligations in
accordance with the terms thereof.

 

Section 9. Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other Credit Document shall survive the
execution and delivery of this Amendment and the other Credit Documents, and no
investigation by Administrative Agent or the Lenders, or any closing, shall
affect the representations and warranties or the right of Administrative Agent
and the Lenders to rely upon them.

 

Section 10. Reaffirmation. Each of the Collateral Documents are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Each of the Collateral Documents and all of the Collateral
described therein do and shall continue to secure the payment of all Obligations
or Secured Obligations, as applicable, under and as defined therein.

 

Section 11. Reference to Agreement. Each of the Credit Documents, including the
Credit Agreement, and any and all other agreements, documents or instruments now
or hereafter executed and/or delivered pursuant to the terms hereof or pursuant
to the terms of the Credit Agreement as amended hereby, are hereby amended so
that any reference in such Credit Documents to the Credit Agreement, whether
direct or indirect, shall mean a reference to the Credit Agreement as amended
hereby. Furthermore, the reference to $75,000,000 in the third paragraph of
(i) Exhibit B-2 to the Credit Agreement (Revolving Loan Note) and (ii) the
Revolving Loan Note, dated as of February 11, 2005, by Company in favor Bank of
America, N.A. in the original principal amount of $25,000,000 is hereby amended
and changed to $90,000,000.

 

Section 12. Costs and Expenses. Company shall pay on demand all reasonable
out-of-pocket costs and expenses of Administrative Agent (including the
reasonable fees, costs and expenses of counsel to Administrative Agent) incurred
in connection with the preparation, execution and delivery of this Amendment.

 

4



--------------------------------------------------------------------------------

Section 13. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

 

Section 14. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

 

Section 15. Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

Section 16. Limited Effect. This Amendment relates only to the specific matters
covered herein, shall not be considered to be a waiver of any rights any Lender
may have under the Credit Agreement (other than as expressly set forth herein),
and shall not be considered to create a course of dealing or to otherwise
obligate any Lender to execute similar waivers or amendments under the same or
similar circumstances in the future.

 

Section 17. Ratification By Guarantors. The Guarantors hereby agree to this
Amendment, and the Guarantors acknowledge that the Guarantors’ Guaranty shall
remain in full force and effect without modification thereto.

 

[signature pages follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

DYNCORP INTERNATIONAL LLC By:   /S/    MICHAEL J. THORNE

Name:

   

Title:

    DYNCORP INTERNATIONAL INC. By:   /S/    MICHAEL J. THORNE

Name:

   

Title:

    DIV CAPITAL CORPORATION By:   /S/    MICHAEL J. THORNE

Name:

   

Title:

   

 

DynCorp First Amendment Signature Page



--------------------------------------------------------------------------------

DTS AVIATION SERVICES LLC

DYNCORP AEROSPACE OPERATIONS LLC

DYNCORP INTERNATIONAL SERVICES LLC

DYN MARINE SERVICES LLC

DYN MARINE SERVICES OF VIRGINIA LLC

SERVICES INTERNATIONAL LLC

WORLDWIDE HUMANITARIAN SERVICES LLC

By:  

DYNCORP INTERNATIONAL LLC,

its sole Member and Manager

By:  

/S/    ROBERT B. MCKEON

Name:

  Robert B. McKeon

Title:

  Authorized Person

 

DynCorp First Amendment Signature Page



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as Administrative Agent and a Lender

By:   /s/ Robert Schatzman     Authorized Signatory

 

DynCorp First Amendment Signature Page



--------------------------------------------------------------------------------

BEAR STEARNS CORPORATE LENDING INC.,

as a Lender

By:   /s/ Victor Bulzacchelli

Name:

  Victor Bulzacchelli

Title:

  Vice President

 

DynCorp First Amendment Signature Page



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Issuing Bank and a Lender

By:   /s/ Michael J. Landini

Name:

  Michael J. Landini

Title:

  Senior Vce President

 

DynCorp First Amendment Signature Page



--------------------------------------------------------------------------------

Annex A

 

On file with Administrative Agent

 

A-1